842 P.2d 447 (1992)
116 Or. App. 661
Jack LARGENT, dba Largent Management Company, Appellant,
v.
STATE FARM FIRE & CASUALTY COMPANY, Respondent.
9006-03887; CA A69831.
Court of Appeals of Oregon.
Argued and Submitted October 9, 1992.
Decided December 2, 1992.
Robert E.L. Bonaparte, Portland, argued the cause for appellant. With him on the briefs were Michael J. Gentry and Tooze Shenker Holloway & Duden, Portland.
J. Philip Parks, Salem, argued the cause for respondent. With him on the brief were Billy M. Sime and Parks, Bauer & Sime, Salem.
Before RICHARDSON, P.J., and DEITS and DURHAM, JJ.
PER CURIAM.
Plaintiff insured appeals from a summary judgment for defendant insurer in this action for intentional interference with business relationships arising from defendant's denial of plaintiff's insurance claim and the resulting litigation. See Largent v. State Farm Fire & Casualty Co., 116 Or.App. 595, 842 P.2d 445 (decided this date). The evidence on which plaintiff relies to create a material question of fact about the existence of an improper motive or improper means has no tendency to show either. See Rossi v. State Farm Mutual Auto Ins. Co., 90 Or.App. 589, 752 P.2d 1298, rev. den. 306 Or. 414, 761 P.2d 532 (1988). Summary judgment was proper.
Affirmed.